Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance:
The following is an examiner’s statement of reasons for allowance:
None of the cited references, either alone or in combination, teach the limitations of claim 1. The following is a listing of relevant references:
Kamiya (US 2017/0371155) teaches two parallel combiners 21a and 21b, but does not teach determining a distance between them based on an incident angle of light and light flux width. 
Jenson (US 2005/0012682) teaches utilizing an incident angle 318 of light reaching the windshield, but does not teach utilizing the angle to calculate the distance between the two combiners 802 and 812 shown in Fig. 8.
Wei (US 2019/0020868) teaches utilizing two reflective surfaces a10 and b10, but does not teach wherein a separation distance between the plurality of combiners is set to fall within a range in which a plurality of images formed by the image light emitted from the same emitting portion of the light guide and reflected by combiners different from each other to reach the eyes of the user is not superimposed.
Boot (US 4,647,142) teaches two parallel combiners 12 and 19, but does not teach determining a distance between them based on an incident angle of light and light flux width.
Suvada (US 5,278,696) teaches two parallel combiners 40 and 42, but does not teach determining a distance between them based on an incident angle of light and light flux width.
Nishikawa (US 2002/0048058) teaches an integrated combiner but does not teach two distinct paths of light reaching the user’s eyes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.
/RAM A MISTRY/Primary Examiner, Art Unit 2691